UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7791


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

SAMUEL PAUL CROOK,

                      Defendant - Appellant.



                              No. 15-7793


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

SAMUEL PAUL CROOK,

                      Defendant - Appellant.




Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge.    (3:04-cr-00058-MOC-DSC-1; 3:04-cr-00059-MOC-
DSC-1)


Submitted:   March 29, 2016                   Decided:   April 1, 2016
Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel Paul Crook, Appellant Pro Se.      Craig Darren Randall,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Samuel Paul Crook appeals from the district court’s order

denying his motions filed in his related criminal cases.                        We

have     reviewed   the   record      and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Crook, Nos. 3:04-cr-00058-MOC-DSC-1;

3:04-cr-00059-MOC-DSC-1        (W.D.N.C.      Oct.   21,   2015).       We    deny

Crook’s motion for appointment of counsel.                    We dispense with

oral   argument     because    the    facts    and   legal     contentions     are

adequately    presented   in    the    materials     before    this   court    and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        3